Case 6:18-cv-00330-RWS-JDL Document 7 Filed 10/18/18 Page 1 of 3 PageID #: 73



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION



 SOOKBOX DEVELOPMENT LLC,

      Plaintiff,
                                                    CIVIL ACTION NO 6:18-cv-330-
      v.                                          RWS-JDL
 WALMART, INC.,
                                                       JURY TRIAL DEMANDED
      Defendant.




NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)



       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Sookbox Development LLC (“Plaintiff”) voluntarily dismisses the action against Defendant

Walmart Inc. without prejudice. Plaintiff affirmatively represents that the Defendant has not

filed or served an answer, nor a motion for summary judgment.
Case 6:18-cv-00330-RWS-JDL Document 7 Filed 10/18/18 Page 2 of 3 PageID #: 74



Dated: October 18, 2018


/s/ Papool S. Chaudhari
Papool S. Chaudhari
Texas State Bar No. 24076978
Chaudhari Law, PLLC
P.O. Box 1863
Wylie, Texas 75098
Phone: (214) 702-1150
Fax: (214) 705-3775
Papool@ChaudhariLaw.com

Attorney for Plaintiff
SOOKBOX DEVELOPMENT LLC
Case 6:18-cv-00330-RWS-JDL Document 7 Filed 10/18/18 Page 3 of 3 PageID #: 75



                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-

5(a)(3) on this, the 18th day of October, 2018. Any other counsel of record will be served by

first class U.S. mail on this same date.

                                                    /s/ Papool S. Chaudhari
